        Case 5:18-cv-01983-LCB Document 74 Filed 09/23/20 Page 1 of 3                    FILED
                                                                                2020 Sep-23 PM 05:54
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

 NUCLEAR DEVELOPMENT LLC,                 )
                                          )
       Plaintiff,                         )
                                          )
 v.                                       )       Case No.: 5:18-CV-01983-LCB
                                          )
 TENNESSEE VALLEY                         )           ORAL ARGUMENT
 AUTHORITY,                               )             REQUESTED
                                          )
       Defendant.                         )
                                          )


          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Defendant Tennessee Valley Authority (“TVA”), pursuant to Fed. R. Civ. P.

56, moves this Court to enter summary judgment in its favor on all claims asserted

by Plaintiff.    There is no genuine issue of material fact, and TVA is entitled to

judgment as a matter of law.

      In the alternative, TVA moves for entry of partial summary judgment on

Plaintiff’s request for incidental reliance damages and for recovery of attorneys’

fees. There is no genuine issue of material fact, and TVA is entitled to judgment as

a matter of law on these issues.

      TVA has contemporaneously filed a brief in support of this motion along with

supporting evidence.

                                       Respectfully submitted,
Case 5:18-cv-01983-LCB Document 74 Filed 09/23/20 Page 2 of 3




                           s/ Matthew H. Lembke
                           Attorney for Defendant

                           OF COUNSEL:

                           Matthew H. Lembke
                           Riley McDaniel
                           BRADLEY ARANT BOULT CUMMINGS LLP
                           1819 Fifth Avenue North
                           Birmingham, Alabama 35203-2119
                           Telephone: (205) 521-8000
                           Facsimile: (205) 521-8800
                           mlembke@bradley.com
                           rmcdaniel@bradley.com

                           David D. Ayliffe
                           Jill McCook
                           Office of the General Counsel
                           TENNESSEE VALLEY AUTHORITY
                           400 West Summit Hill Drive, WT6
                           Knoxville, Tennessee 37902
                           Telephone: (865) 632-3052
                           ddayliffe@tva.gov
                           jemccook@tva.gov




                             2
        Case 5:18-cv-01983-LCB Document 74 Filed 09/23/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        3
